Citation Nr: 9921446	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
residuals of lateral meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal was previously remanded by the Board in September 
1998.  

Whether a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is warranted has 
been addressed in supplemental statements of the case.  However, 
in light of the Board's decision herein, this issue is moot.  


FINDINGS OF FACT

1.  The claims of entitlement to increased ratings for bilateral 
hearing loss and residuals of lateral meniscectomy of the right 
knee are plausible.

2.  Hearing loss is manifested by level I hearing in the right 
ear and level I hearing in the left ear.

3.  The service-connected residuals of lateral meniscectomy of 
the right knee are symptomatic with occasional swelling and pain 
and range of motion from 0 to 130 degrees, but there is not 
recurrent subluxation or lateral instability and the scar is not 
superficial, poorly nourished, have repeated ulceration, or 
tender and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to increased ratings for bilateral 
hearing loss and residuals of lateral meniscectomy of the right 
knee are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, Part 4, Diagnostic Code 6100 
(1998).  

3.  The criteria for a 10 percent evaluation for residuals of 
lateral meniscectomy of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5257, 5259, 5260, 5261 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  The 
record reflects that the veteran has been afforded VA 
examinations and VA treatment records have been obtained.  

Following the Board's September 1998 remand, multiple attempts 
have been made to contact the veteran at various addresses of 
record.  The most recent address reported by the veteran appears 
in his substantive appeal, received in March 1997.  An October 
1998 letter requesting the veteran provide additional information 
regarding treatment for his right knee or hearing loss and a 
February 1999 supplemental statement of the case were directed to 
both this address as well as an address indicated in a December 
1998 medical records response from the North Chicago VA Medical 
Center.  The veteran failed to report for scheduled VA 
examinations.  The record reflects that an attempt had been made 
to notify the veteran of these examinations.  

While the veteran's representative has requested that the claim 
be remanded for further attempts to notify the veteran at various 
addresses with respect to these examinations, the February 1999 
supplemental statement of the case was mailed to the most recent 
address of record as well as an additional address.  The 
supplemental statement of the case notified the veteran that he 
had failed to report for the scheduled examinations in November 
and December 1998 and that, if he was willing and able to attend 
a VA examination, he should notify the office in writing.  He was 
further notified of the possible consequences for failing to 
report for examination.  The veteran's representative also has 
suggested that an attempt be made to telephonically contact the 
veteran.  However, the representative has not provided any 
additional telephone number.  The most recent telephone number 
provided by the veteran appears in his December 1996 notice of 
disagreement.  A December 1997 report of contact reflects that 
the veteran was not at that phone number and a call to 
information for a phone number at the most recently reported 
address indicated that there was no such listing at that address.  
"In the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 264-265 
(1993).  

The Board concludes, based upon the record, that all possible 
avenues of contacting the veteran have been exhausted, noting 
that attempts have been made to telephonically communicate with 
him at the number provided as well as obtain an additional number 
and mailing notifications to him at multiple addresses, including 
the address he most recently supplied as well as an additional 
address.  Therefore, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§  4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings pertaining 
to the disabilities at issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Regulations require that where there is 
a question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

I  Bilateral Hearing Loss

Under the current schedular criteria for the evaluation of 
hearing loss, the Board's determination of the degree of hearing 
impairment resulting from service-connected defective hearing is 
based on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by pure 
tone audiometry in the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz.  The Rating Schedule establishes 11 levels of 
auditory acuity, designated from level I for essentially normal 
hearing to level XI for profound deafness.  38 C.F.R. § 4.85 and 
Part 4, Diagnostic Codes 6100 to 6110 (1998).  The Board 
recognizes that the VA Rating Schedule pertaining to ear and 
other sense organs was amended effective June 10, 1999.  See 64 
Fed. Reg. 25,202-25,210 (1999).  However, to the extent that 
these changes are applicable in this case, they are not 
substantive and do not require a remand to avoid an adverse 
impact on the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The report of an October 1995 VA audiology examination reflects 
that the pure tone threshold at the designated frequencies was 
15, 20, 20, and 25 on the right, and 5, 5, 5, and 0 on the left.  
There was 92 percent correct speech discrimination ability on the 
right and 94 percent correct speech discrimination ability on the 
left.  The average pure tone threshold on the right was 20 and on 
the left was 4.75.  This corresponds to level I hearing on both 
the right and left.  Under the applicable schedular criteria a 
noncompensable evaluation is the maximum rating for assignment 
for the degree of impairment demonstrated.  Therefore, the 
noncompensable evaluation that has been assigned is the highest 
that is warranted and a preponderance of the evidence is against 
a higher evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

II.  Right Knee

The report of an October 1995 VA orthopedic examination reflects 
that the veteran reported that he had occasional swelling and 
pain in the right knee and noticed an occasional loud click.  He 
walked without a limp.  There was a 2 3/4" x 1/4" transverse scar 
on the lateral aspect of the right knee.  Flexion of the right 
knee was accomplished to 130 degrees and there was no 
hyperextension.  There was no abnormal knee joint motion.  X-rays 
showed no evidence of fracture, dislocation, or other bony 
abnormality although there may have been some slight degenerative 
changes about the right knee joint.  The conclusion was that 
there was a history of lateral meniscus tear, status post 
surgical excision, healed, with no objective evidence of residual 
disability except for some difficulty in full flexion of the 
right knee.  

The veteran's service-connected right knee disability has been 
evaluated under the provisions of Diagnostic Code 5257 of the 
Rating Schedule.  Diagnostic Code 5257 provides that for slight 
other impairment of the knee with recurrent subluxation or 
lateral instability, a 10 percent evaluation is warranted.  For 
moderate other impairment of the knee with recurrent subluxation 
or lateral instability, a 20 percent evaluation is warranted.  
Diagnostic Code 5259 provides that, for removal of a semilunar 
cartilage that is symptomatic, a 10 percent evaluation is 
warranted.  Diagnostic Code 5260 provides that where flexion is 
limited to 60 degrees a noncompensable evaluation is warranted 
and Diagnostic Code 5261 provides that, where extension is 
limited to 5 degrees, a noncompensable evaluation is warranted.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  

With consideration of the veteran's reports of swelling and pain 
and a history of surgical excision of the lateral meniscus and 
competent medical evidence indicating some difficulty in full 
flexion of the right knee, the Board believes that the evidence 
is in equipoise with respect to whether or not the veteran's 
residuals of lateral meniscectomy of the right knee more nearly 
approximate the criteria under Diagnostic Code 5259 for being 
symptomatic.  In resolving all doubt in the veteran's behalf, a 
10 percent evaluation under Diagnostic Code 5259 is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  There is no competent 
medical evidence that the veteran experiences instability or 
subluxation.  Although the October 1995 examination report refers 
to the possibility of slight degenerative changes, it concluded 
that there is no objective evidence of residual disability except 
for difficulty in full flexion.  Therefore, the Board concludes 
that a preponderance of the evidence is against a finding that 
the veteran has degenerative changes residual to his lateral 
meniscectomy.  The competent medical evidence indicates that the 
veteran retains range of motion to 130 degrees' flexion and there 
is no indication that he experiences any loss of extension.  In 
this regard, February and July VA outpatient treatment records 
refer to the veteran's right knee, but do not indicate that he 
experiences any greater loss of range of motion than indicated 
during the examination.  Therefore, a preponderance of the 
evidence is against either a higher or a separate evaluation 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

Further, a separate evaluation for the scar, see Esteban, is not 
warranted because there is no indication that it has ulceration, 
poor nourishment, tenderness or pain on objective demonstration, 
that it is superficial, or that it limits the function of any 
part.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(1998).  

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) only 
in cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  VAOPGCPREC 6-96.  In this case, 
consideration of an extraschedular rating has not been expressly 
raised.  Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

An increased rating for bilateral hearing loss is denied.  

An increased rating of 10 percent for residuals of lateral 
meniscectomy of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

